       Case 1:21-mc-00442-KPF Document 10-11 Filed 08/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN THE MATTER OF THE
 APPLICATION OF MAKHPAL                             Case No. 1:21-MC-00442-KPF
 KARIBZHANOVA FOR JUDICIAL
 ASSISTANCE PURSUANT TO                                      DECLARATION OF
 28 U.S.C. § 1782                                          MARIE-HÉLÈNE BÉRARD



       MARIE-HÉLÈNE BÉRARD, pursuant to 28 U.S.C. § 1746, declares the following:

       1.      I am a citizen and resident of France. I am proficient in both writing and speaking

English and fully capable of providing this declaration in the English language.

       2.      I am the founder and President of MHB SAS, a Paris-based investment and

consulting firm specializing in cross-border transactions. I have had a long public service and

business career. In addition to my own investment and consulting business, I serve as an

independent director on boards of numerous organizations, including the treasurer of the Chirac

Foundation, the treasurer of the Franco-Israeli Chamber of Commerce, a board member of

Halcyon (formerly Verno Capital), and OREA Mining Corporation (formerly Columbus Gold). I

am also a founding member of the Franco-Russian Dialog and the Franco-Kazakhstani

Enterprises Council. I co-authored “Le Dictionnaire de la Constitution” (The Dictionary of the

Constitution), first published in 1974 and often cited as a standard reference work in French law

schools. I have been honored with the distinction of Commandeur of the French Order of the

Légion d’Honneur and Commandeur of the French Ordre National du Mérite, the highest civil

awards of merit in France.

       3.      I make this affidavit in support of Mr. Aidan Karibzhanov’s (“Mr. Karibzhanov”)

motion to quash subpoenas and vacate the Court’s order dated June 15, 2021, which granted Ms.



                                                1
       Case 1:21-mc-00442-KPF Document 10-11 Filed 08/02/21 Page 2 of 3




Makhpal Karibzhanova’s (“Ms. Karibzhanova”) application for judicial assistance pursuant to 28

U.S.C. § 1782.

       4.        I have reviewed Ms. Karibzhanova’s application for judicial assistance filed with

the Court on May 12, 2021. I have identified several false and misleading allegations concerning

me and my connection to Mr. Karibzhanov in the Affidavit of Makhpal Karibzhanova

(“Karibzhanova Aff.”) and the Memorandum of Law in Support of Application for Judicial

Assistance Pursuant to 28 U.S.C. § 1782 (“Memorandum”), and I wish to correct these

allegations as follows:

                 a.       Ms. Karibzhanova claims that I, together with Mr. Karibzhanov and other

individuals “operate and control Verno Capital [Group Limited]” and that I “frequently serve[]

as a nominee owner to act as proxy for [Mr. Karibzhanov].” Karibzhanova Aff., at ¶ 39; see

Memorandum, at 10-11, 13 (claiming that I am one of Mr. Karibzhanov’s “trusted nominees”

who owns and controls Verno Capital Group Limited, I “serve[] as a nominee owner for bank

accounts and assets held on behalf of [Mr. Karibzhanov],” and I am a partner in Verno Capital

Fund). These claims are entirely false. I have never played any role in operating or controlling

Verno Capital Group Limited (“Verno Capital”), never invested in Verno Capital for myself or

on behalf of anyone else, and never served as a nominee to act as a proxy for Mr. Karibzhanov in

relation to Verno Capital or otherwise. My only role in connection with Verno Capital was as an

independent director, not a partner. Mr. Karibzhanov was an independent director of Verno

Capital as well, until he resigned in 2019.

                 b.       Ms. Karibzhanov claims that I am a principal of Mubadala Fund.

Karibzhanova Aff., at ¶ 41; Memorandum, at 14. This claim is false. I am not now and have

never been a principal of Mubadala Fund.



                                                  2
       Case 1:21-mc-00442-KPF Document 10-11 Filed 08/02/21 Page 3 of 3




               c.      It is claimed that Ms. Karibzhanova met with Mr. Karibzhanov’s personal

bankers, including Marguerite Bérard of BNP Paribas. Memorandum, at 23-24. This is false.

Marguerite Bérard is my daughter. She began working at BNP Paribas in 2019, after Mr.

Karibzhanov and Ms. Karibzhanova’s divorce. She has never been a personal banker for Mr.

Karibzhanov at BNP Paribas or elsewhere.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on July 30
                 __, 2021

                                                    _________________________________
                                                    MARIE-HÉLÈNE BÉRARD




                                                3
